IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                      DIVISION ONE
STATE OF WASHINGTON,                   )       No. 77274-1-1
                                       )
                    Respondent,        )
                                       )
      v.                               )       UNPUBLISHED OPINION
                                       )
RAYMOND RALPH KRONA, Ill,              )
                    Appellant.
                                        ))     FILED:
                                                        VIAR 112019
                                        )

      PER CURIAM — Raymond Krona challenges legal financial obligations
imposed following his jury conviction for second degree assault. Krona contends,

and the State concedes, that the $200 criminal filing fee and $100 DNA collection

fee should be stricken from his judgment and sentence due to his indigence,

previous DNA collection, statutory amendments, and State v. Ramirez, 191 Wash. 2d
732, 746-50, 426 P.3d 714 (2018).

      We accept the State's concessions and remand for the trial court to strike•

the filing and DNA collection fees from the judgment and sentence.



                                               FOR THE COURT:

                                                4    /4    to"'